CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-020, recommending the disbarment of JUAN GALIS-MENENDEZ of UNION CITY, who was admitted to the bar of this State in 1986, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed July 10, 1998, and who remains suspended at this time,for violating RPC 1.1(a) and (b)(gross neglect and pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 1.15(failure to comply with the recordkeeping provisions of Rule 1:21-6), RPC 1.16(d)(failure to return client file on termination of representation, abandonment of clients, and failure to return unearned retainer), RPC 3.4(c)(violation of Court Order), RPC 8.1(b)(failure to cooperate with ethics authorities), RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduet prejudicial to the administration of justice), Rule 1:20-20 (failure to comply with the requirements for suspended attorneys) and Rule l:20-20(b)(14)(contempt of court);
And JUAN GALIS-MENENDEZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JUAN GALIS-MENENDEZ be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*240ORDERED that JUAN GALIS-MENENDEZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.